Fourth Court of Appeals
                                    San Antonio, Texas
                                         November 1, 2018

                                        No. 04-18-00445-CR

                                      Nelson Anthony JASSO,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 341st Judicial District Court, Webb County, Texas
                               Trial Court No. 2017 CRB 696 D3
                      Honorable Rebecca Ramirez Palomo, Judge Presiding


                                           ORDER
        This is an appeal from a conviction for the offense of murder. On August 22, 2018, we
abated this appeal to the trial court for an abandonment hearing. The trial court held an
abandonment hearing, where it found appellant to be indigent. On September 25, 2018, we
reinstated this appeal on this court’s docket and ordered the court reporter to file the reporter’s
record within thirty days.

        On October 26, 2018, the court reporter filed a notification of late record, in which she
states the preparation of the reporter’s record, consisting of the jury selection and the trial of this
case, should be completed by November 24, 2018. The court reporter further states that she has
called appellant’s appellate counsel, Mr. Marcel Notzon, requesting a designation of the record,
but no designation of the record has been filed.

       The court reporter is ORDERED to file a reporter’s record consisting of the jury selection
and the trial of this case no later than November 27, 2018.

       If Mr. Notzon needs additional parts of the reporter’s record for this appeal, he is
ORDERED to provide the court reporter written notice no later than November 9, 2018. A
copy of any such written notice must be filed with the clerk of this court.


                                                       _________________________________
                                                       Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court